Citation Nr: 1024208	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, on brokerage for the RO in Wichita, 
Kansas.
 
The Board notes that the appellant filed a claim for service 
connection for PTSD.  The Board finds, for the reasons noted 
below, that the issue is appropriately styled as one to 
include any acquired psychiatric disability.

The appellant submitted a September 2008 statement indicating 
he wished to file claims for service connection for a skin 
condition and for residuals of a head injury.  There is no 
indication in the claims folder that the RO has adjudicated 
these claims.

The issues of entitlement to service connection for a skin 
condition and residuals of a head injury have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2007 stressor statement, the appellant stated that 
he flew in North Vietnam on several occasions and helped 
supply troops during the Battle of Khe Sanh from January 1967 
to March 1967.  A July 2007 VA treatment record also 
indicates the appellant claimed he was involved in the Khe 
Sanh siege.  In a July 2008 statement of the case, the RO 
noted that one of the Battles of Khe Sanh was from January 
21, 1968, to April 8, 1968.  Two DD Form 1351-2 Travel 
Vouchers reflect that the appellant was stationed at Cam Ranh 
Bay, Vietnam, from January 17, 1968 to February 14, 1968, and 
from March 25, 1968, to April 2, 1968.  The appellant's 
service personnel records indicate he was in the 21st 
Tactical Airlift Squadron.  The RO did not submit a request 
to the U.S. Army and Joint Service Records Research Center 
(JSRRC) for corroboration of the appellant's Battle of Khe 
Sanh stressor.  However, as the record contains information 
concerning the location of the stressor, the approximate 
dates, and the appellant's unit, the Board finds that the 
appellant provided sufficient information to submit a request 
for verification of the stressor.  The RO should request 
verification of whether the appellant and/or his unit, the 
21st Tactical Airlift Squadron, were involved in the Battle 
of Khe San from January 17, 1968 to February 14, 1968, and/or 
from March 25, 1968, to April 2, 1968, to include helping to 
supply troops.  

The appellant's service treatment records have not been 
associated with the claims folder.  An October 2007 response 
from the National Personnel Records Center (NPRC) reflects 
that the appellant's service treatment records were furnished 
to the Chicago, Illinois, RO in May 1974.  A February 1974 
document from the NPRC directed to the Chicago RO indicates 
the appellant's service treatment records were transferred or 
lent to the Air Force Military Personnel Center in November 
1973.  Deferred rating decisions from February 2006 and May 
2006 indicate the Wichita, Kansas, RO sent an email to the 
Chicago RO in March 2006 and May 2006 to request the records.  
However, there is no documentation of the request.  There is 
also no indication that the Wichita RO received a negative 
response from the Chicago RO.  The appellant's service 
treatment records may indicate whether the appellant was in 
Vietnam at the locations and times specified in his stressor 
statements.  Therefore, another request should be made to 
obtain the appellant's service treatment records from the 
Chicago RO.  

Several of the appellant's service personnel records have 
been associated with the claims folder.  However, the 
appellant's complete service personnel records have not been 
associated with the claims folder.  As the appellant's 
service treatment records are missing, it would also be 
useful to request the appellant's complete service personnel 
records.  

In an April 2007 letter, the appellant requested that the RO 
obtain records from several VA facilities.  Specifically, the 
appellant requested that the RO obtain VA treatment records 
from: the Jefferson Barracks VA Medical Center from 1973; the 
St. Louis, Missouri, VA Medical Center from 1976; the 
Fayetteville, Arkansas, VA Medical Center, from 1979; the 
Danville, Illinois, VA medical facility from 1992; the 
Wichita, Kansas VA medical facility from 2003; and the Mt. 
Vernon, Missouri medical facility records from November 2006.  
Only the appellant's records from Mt. Vernon, Missouri, and 
Wichita, Kansas, have been obtained.  A September 2008 VA 
Form 21-4142, Authorization and Consent to Release of 
Information, submitted by the appellant indicates he was 
treated for depression, bipolar disorder, and mental anxiety 
at the Jefferson Barracks Mental Hospital in St. Louis, 
Missouri, from December 1973 to May 1974.  Therefore, the 
records are relevant to the appellant's claim for an acquired 
psychiatric disability, to include PTSD, and should be 
obtained.

The appellant also requested that the RO obtain records from 
the Menard Psychiatric Center at the Chester, Illinois, 
Department of Corrections.  He stated that he was treated for 
PTSD there in October and November of 1981.  In a May 2007 
letter responding to VA's request for records, the Illinois 
Department of Corrections stated that requests for medical 
and mental health records require an authorization for 
release of information.  The letter enclosed two 
authorization forms.  There is no indication the VA made an 
additional request for records to the Illinois Department of 
Corrections.  Therefore, the RO should make an additional 
attempt to obtain the records.

A June 2007 VA treatment record reflects that the appellant 
reported that he had filed a claim for disability benefits 
from the Social Security Administration (SSA).  As such, VA 
has been put on notice of the possible existence of relevant 
SSA records.  Because the SSA records may be pertinent to the 
adjudication of the appellant's claim, the Board finds that 
reasonable efforts should be made to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) 
(noting that VA has a duty to obtain SSA records when they 
may be relevant).

Finally, the appellant filed a claim for entitlement to 
service connection for PTSD in January 2007.  VA treatment 
records, including records from October 2007 and April 2008 
reflect that the appellant has been diagnosed with PTSD.  The 
October 2007 VA treatment record also reflects that the 
appellant was diagnosed with bipolar spectrum disorder.  A 
November 2006 VA treatment record indicates a diagnosis of 
chronic adjustment disorder with mixed emotions.  Although 
the appellant's VA treatment records reflect that the 
appellant has been diagnosed with other psychiatric 
disorders, entitlement to service connection for a 
psychiatric disorder, other than PTSD, has not been developed 
for appellate consideration.  The issue of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, is inextricably intertwined with the issue on appeal of 
entitlement to service connection for PTSD, as the latter 
constitutes a claim for service connection for psychiatric 
disability, however diagnosed.  Clemons v. Shinseki, 23 Vet 
App 1 (2009).     

Accordingly, the case is REMANDED for the following action:

1. Secure and associate with the claims 
file the appellant's complete service 
personnel records.  If no records are 
available, the claims folder must indicate 
this fact.  All efforts to obtain these 
records must be documented in the claims 
folder.

2.  Contact the Chicago, Illinois, RO to 
request the appellant's service treatment 
records.  If no records are available, the 
claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.

3.  Undertake any appropriate research, to 
include through JSRRC, to corroborate the 
appellant's stressor that he and/or his 
unit, the 21st Tactical Airlift Squadron, 
performed airdrops, assault landings, 
and/or participated in the Battle of Khe 
Sanh from January 17, 1968 to February 14, 
1968, and/or from March 1968, to April 2, 
1968.  In this regard, JSRRC should be 
provided a copy of the two DD Forms 1351-2 
Travel Vouchers of record which reflect 
that the Veteran was stationed at Cam Ranh 
Bay, Vietnam, from January 17, 1968 to 
February 14, 1968, and from March 25, 
1968, to April 2, 1968.

4.  Obtain the appellant's VA treatment 
records from the Jefferson Barracks VA 
Medical Center from 1973; the St. Louis, 
Missouri, VA Medical Center from 1976; the 
Fayetteville, Arkansas, VA Medical Center 
from 1979, and the Danville, Illinois, VA 
medical facility from 1992.  If no records 
are available, the claims folder must 
indicate this fact.  All efforts to obtain 
these records must be documented in the 
claims folder.

5.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
appellant's claim for disability benefits, 
including any medical records used to make 
the decision.  If the search for these 
records yields negative results, this fact 
should be clearly noted in the claims 
folder.  Also, provide the appellant with 
notice of any inability to obtain these 
records.

6.  Request the appellant's mental health 
records from the Menard Psychiatric Center 
at the Illinois Department of Corrections 
from October and November of 1981.  Obtain 
from the Veteran any written authorization 
necessary for release of such records, as 
required by the Illinois Department of 
Corrections.  If no records are available, 
the claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.

7.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



